Appellate Case: 21-3224      Document: 010110644611         Date Filed: 02/14/2022      Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             February 14, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  EMILIO ZURITA-CRUZ,

        Petitioner - Appellant,

  v.                                                             No. 21-3224
                                                        (D.C. No. 5:21-CV-03035-SAC)
  STATE OF KANSAS,                                                 (D. Kan.)

        Respondent - Appellee.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

        Petitioner Emilio Zurita-Cruz, a Kansas state prisoner appearing pro se, seeks a

 certificate of appealability (COA) in order to appeal the district court’s dismissal of his

 28 U.S.C. § 2254 petition for writ of habeas corpus. Because Zurita-Cruz has failed to

 satisfy the standards for issuance of a COA, we deny his request and dismiss this matter.

                                               I

        On February 8, 2008, Zurita-Cruz was convicted by a jury in the District Court of

 Finney County, Kansas, of one count of rape and one count of aggravated criminal




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3224      Document: 010110644611         Date Filed: 02/14/2022       Page: 2



 sodomy. Zurita-Cruz was sentenced on March 25, 2008, to a term of imprisonment of

 288 months. A journal entry of judgment was entered on that same date.

        Approximately five years later, on April 15, 2013, Zurita-Cruz wrote a letter to the

 state trial court asserting that “for some unknown reason” his appointed attorney, Linda

 Eckelman, “failed to file a notice of appeal.” ROA at 88. Zurita-Cruz asked the state

 trial court to “help [him] get [his] appeal filed, docketed and appellate counsel

 appointed.” Id. The state trial court construed the letter as a motion to file a notice of

 appeal out of time, appointed counsel to represent Zurita-Cruz, and held a hearing on the

 motion on June 6, 2013. Both Zurita-Cruz and Eckelman testified at the hearing, as did

 the interpreter who worked with Zurita-Cruz during the sentencing proceeding.

 Zurita-Cruz testified that at the conclusion of the sentencing hearing he asked trial

 counsel to file a notice of appeal. Eckelman, however, testified that she discussed the

 right to appeal with Zurita-Cruz after sentencing and Zurita-Cruz “did not want an appeal

 at that time” and instead wanted to hire a different attorney to represent him. Id. at 106.

 The interpreter testified that she had no recollection of Zurita-Cruz asking Eckelman to

 file an appeal. At the conclusion of the hearing, the state trial court found the testimony

 of Eckelman to be more credible, and it denied Zurita-Cruz’s motion to file a notice of

 appeal out of time.

        Zurita-Cruz, still represented by appointed counsel, appealed from the state trial

 court’s denial of his motion to file a notice of appeal out of time. On September 18,

 2015, the Kansas Court of Appeals affirmed the state trial court’s denial of Zurita-Cruz’s

 motion to file a notice of appeal out of time. State v. Zurita-Cruz, No. 110,442 (Kan. Ct.

                                               2
Appellate Case: 21-3224       Document: 010110644611           Date Filed: 02/14/2022         Page: 3



 App. Sept. 18, 2015). The Kansas Supreme Court denied review of the case on June 21,

 2016.

         On September 12, 2016, Zurita-Cruz filed with the state trial court a pro se motion

 for post-conviction relief under Kan. Stat. Ann. § 60-1507 alleging ineffective assistance

 of trial and appellate counsel. Zurita-Cruz’s motion was denied on May 17, 2017.

 Zurita-Cruz did not appeal from that ruling.

         On February 2, 2021, Zurita-Cruz initiated these federal proceedings by filing a

 pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. In Ground One of

 his petition, Zurita-Cruz alleged that his constitutional due process rights were violated

 when the state trial court denied his motion to file a late notice of appeal. In Ground Two

 of his petition, Zurita-Cruz alleged that Eckelman was ineffective for failing to file a

 direct appeal. In Ground Three of his petition, Zurita-Cruz alleged that he received

 ineffective assistance of appellate counsel from the attorney who represented him in

 appealing the state trial court’s denial of his motion to file a notice of appeal out of time.

 In Ground Four of his petition, Zurita-Cruz alleged that his constitutional due process

 rights were violated at trial in two respects: (a) because the state trial court failed to

 obtain a unanimous poll from the jury regarding their verdict; and (b) because the

 prosecutor lied to Eckelman and told her that Zurita-Cruz “would go to prison and do

 time” if Zurita-Cruz testified at trial, but that if Zurita-Cruz did not testify, “the

 prosecutor would let him go.” Id. at 44.




                                                 3
Appellate Case: 21-3224      Document: 010110644611           Date Filed: 02/14/2022       Page: 4



        The district court directed respondent to file a pre-answer response “addressing (1)

 the affirmative defense of timeliness under 28 U.S.C. § 2244(d) and (2) whether

 [Zurita-Cruz] defaulted his appeal from his post-conviction motion.” Id. at 70.

        Respondent filed a pre-answer response arguing that Zurita-Cruz’s habeas petition

 was “time-barred by the statute of limitations.” Id. at 72. In support, respondent argued

 that “[u]nder the law in effect at the time of . . . conviction, [Zurita-Cruz] had ten days

 (not including weekends) from the date of sentencing to file a notice of appeal.” Id. at 75

 (citing Kan. Stat. Ann. § 22-3608(c) (2007)). “Because he did not do so,” respondent

 argued, “his conviction became final on that date,” i.e., “April 8, 2008.” Id. Respondent

 noted that Zurita-Cruz thereafter “took no action in his case for roughly five years,” and

 thus “[t]he one-year statute of limitations for seeking federal relief . . . expired on April 9,

 2009.” Id. Respondent argued that “[b]ecause [Zurita-Cruz] did not appeal his

 conviction, and because his attempt to appeal out of time was rejected by the state courts,

 there were no state proceedings to toll the federal statute of limitations.” Id. at 76.

 Finally, respondent argued that Zurita-Cruz did not diligently pursue his claims and

 therefore was not entitled to equitable tolling of the statute of limitations.

        On August 4, 2021, the district court issued a memorandum and order dismissing

 Zurita-Cruz’s petition as untimely. The district court noted that Zurita-Cruz’s petition

 was subject to the one-year limitation period set forth in 28 U.S.C. § 2244(d). The

 district court in turn concluded that the five-year period between the date his convictions

 and sentence became final and the date he notified the state trial court that he wished to

 appeal out of time was “sufficient to support a finding that [he] failed to timely present

                                                4
Appellate Case: 21-3224      Document: 010110644611          Date Filed: 02/14/2022      Page: 5



 this habeas corpus action.” Id. at 132. The district court further concluded that “even if

 [it] found that [Zurita-Cruz] w[as] entitled to equitable tolling following his sentence, the

 record showe[d] that following the denial of relief in his action under [Kan. Stat. Ann. §]

 60-1507,” Zurita-Cruz “did not appeal and waited almost four years before he filed the

 present federal petition.” Id. “Either of these delays,” the district court concluded, was

 “sufficient to persuade [it] that th[e] petition was not timely filed.” Id. And, the district

 court noted, Zurita-Cruz “had not advanced any grounds to support equitable tolling or to

 excuse the failure to timely file.” Id. Lastly, the district court concluded that Zurita-Cruz

 was not entitled to a COA. Final judgment was entered in the case that same day.

        Zurita-Cruz filed a motion to reopen the case. Zurita-Cruz alleged that, due to

 Covid-related prison transfers, he had been unaware of respondent’s pre-answer response

 and he asked the district court for an opportunity to respond to it. On October 19, 2021,

 the district court issued a show cause order granting Zurita-Cruz one month in which to

 file a response to respondent’s pre-answer response.

        On November 4, 2021, Zurita-Cruz filed a response alleging that his petition

 should not be dismissed on statute of limitations grounds because he “is ‘actually

 innocent’ of rape . . . and sodomy,” and because he “received ineffective assistance of

 trial counsel, direct appeal counsel, post conviction [sic] counsel, and appellate counsel,

 who all refused and failed to argue [his] ‘actual innocence.’” Id. at 213. Zurita-Cruz also

 argued that “exceptional circumstances” existed “that prevent[ed] him from being

 procedurally barred.” Id. In support, Zurita-Cruz repeated his allegations that he asked

 Eckelman to file an appeal and that she failed to do so, and he also argued that the

                                               5
Appellate Case: 21-3224      Document: 010110644611          Date Filed: 02/14/2022      Page: 6



 attorney who represented him on appeal from the state trial court’s denial of his motion to

 file an appeal out of time was ineffective due to the manner in which she argued the

 appeal. Zurita-Cruz also complained that the state trial court refused to appoint him

 counsel to represent him in appealing from the denial of his motion for state

 post-conviction relief. Finally, Zurita-Cruz argued that he was entitled to equitable

 tolling of the limitations period because he had diligently pursued his claims in the

 Kansas state courts.

        On November 29, 2021, the district court issued a memorandum and order

 denying Zurita-Cruz’s motion to reopen the case. In doing so, the district court

 considered and rejected each of the grounds cited by Zurita-Cruz in his response. In

 particular, the district court noted that Zurita-Cruz failed to “identify any new, reliable

 evidence that supports a finding of factual innocence,” and thus there was no merit to his

 claim of actual innocence. Id. at 227. The district court also considered and rejected

 each of the grounds for equitable tolling that were cited by Zurita-Cruz.

        Zurita-Cruz filed a timely notice of appeal and has since filed an application for

 COA with this court.

                                               II

        “A state prisoner whose petition for a writ of habeas corpus is denied by a federal

 district court does not enjoy an absolute right to appeal.” Buck v. Davis, 137 S. Ct. 759,

 773 (2017). Rather, “[f]ederal law requires that he first obtain a COA from a circuit

 justice or judge.” Id. (citing 28 U.S.C. § 2253(c)(1)). To obtain a COA, a state prisoner

 must make “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

                                               6
Appellate Case: 21-3224      Document: 010110644611         Date Filed: 02/14/2022       Page: 7



 § 2253(c)(2). This requires the prisoner to “sho[w] that reasonable jurists could debate

 whether (or, for that matter, agree that) the petition should have been resolved in a

 different manner or that the issues presented were ‘adequate to deserve encouragement to

 proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (alteration in original)

 (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). To do so, the prisoner must

 show that the district court’s resolution of the claims was “debatable or wrong.” Slack,

 529 U.S. at 484. When a district court dismisses a Section 2254 claim on procedural

 grounds, a petitioner is entitled to a COA only if he shows both that reasonable jurists

 would find it debatable whether he had stated a valid constitutional claim and debatable

 whether the district court’s procedural ruling was correct. Id. at 484–85.

        Here, the district court dismissed Zurita-Cruz’s petition as untimely. As the

 district court noted, 28 U.S.C. § 2244(d)(1)(A) provides, in pertinent part, that “[a] 1-year

 period of limitation shall apply to an application for a writ of habeas corpus by a person

 in custody pursuant to a judgment of a State court” and “shall run from the latest of . . .

 the date on which the judgment became final by the conclusion of direct review or the

 expiration of the time for seeking such review.” Under Kansas state law, Zurita-Cruz had

 ten days “after the judgment of the [state trial] court to appeal.” Kan. Stat. Ann.

 § 22-3608(c) (2007). Because Zurita-Cruz did not file a direct appeal, the judgment in

 his case became final on or about April 9, 2008, following the expiration of his ten-day

 period for filing a notice of appeal. From that point, the one-year limitations period ran

 unabated and expired on or about April 9, 2009.



                                               7
Appellate Case: 21-3224      Document: 010110644611          Date Filed: 02/14/2022       Page: 8



        To be sure, Zurita-Cruz asserts that he is entitled to equitable tolling of the

 limitations period. A state prisoner may be entitled to equitable tolling of the one-year

 limitations period if he establishes that (1) he diligently pursued his federal claims, but

 (2) extraordinary circumstances prevented him from filing a timely federal habeas

 petition. Holland v. Florida, 560 U.S. 631, 649 (2010). The district court in this case

 concluded, in pertinent part, that Zurita-Cruz could not establish diligent pursuit of his

 federal claims because he waited approximately five years from the date his convictions

 became final before he contacted the state trial court about filing a notice of appeal out of

 time. Our review of the record on appeal persuades us that reasonable jurists could not

 disagree as to this conclusion.

                                               III

        The application for COA is therefore DENIED and the matter is DISMISSED.


                                                Entered for the Court


                                                Mary Beck Briscoe
                                                Circuit Judge




                                               8